Case 2:19-cv-07251-JAK-AFM Document 80 Filed 09/30/20 Page 1of3 Page ID #:1342

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV19-07251 JAK (AFMx) Date September 30, 2020
Title Charles J. Jones v. Melissa Gilliland Jones, et al.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Patricia Blunt Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE SUBJECT MATTER
JURISDICTION

Charles Jones (“Plaintiff”) brought this action on August 11, 2019, advancing 11 causes of action
against four named defendants. Dkt. 1. Plaintiff has amended his complaint twice, and the operative
complaint (the “SAC”) now advances only a single cause of action for declaratory relief under the
Declaratory Judgment Act, 28 U.S.C. § 2201, and names only one defendant, Melissa Gilliland (Jones)
(“Defendant”). See generally Dkt. 75. The SAC seeks a declaration that a Decree of Divorce issued by
the Chancery Court for Wilson County, Tennessee (the “Divorce Decree”), is void. /d. J] 46-62. The
SAC also seeks injunctive relief against any enforcement of the Divorce Decree, nominal damages of
$50,000, compensatory damages of $500,000, punitive damages of $1,000,000, and attorney’s fees
and costs. /d. at 12-13.

On June 15, 2020, Defendant filed a Motion to Dismiss (the “Motion”). Dkt. 76. Plaintiff opposed the
Motion (the “Opposition”). Dkt. 77. Defendant replied (the “Reply”). Dkt. 79. In support of the Motion,
Defendant asserts, inter alia, that the Court should decline to exercise jurisdiction under the Declaratory
Judgment Act. However, it does not address whether there is subject matter jurisdiction over this
action.

A federal district court is one of limited jurisdiction. See Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 377 (1994). Therefore, a determination of subject matter jurisdiction must be made before the
merits of a case can be addressed. Stee/ Co. v. Citizens for a Better Env't., 523 U.S. 83, 94 (1998). The
Declaratory Judgment Act does not itself confer federal subject matter jurisdiction. Fidelity & Cas. Co. v.
Reserve Ins. Co., 596 F.2d 914, 916 (9th Cir. 1979); Nationwide Mut. Ins. Co. v. Liberatore, 408 F.3d
1158, 1161 (9th Cir. 2005). Thus, Plaintiff is required to plead an independent basis for federal
jurisdiction. Nationwide Mut. Ins. Co., 408 F.3d at 1161. Federal courts have original jurisdiction over
“all civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

For a case to ‘arise under’ federal law, a plaintiff's well-pleaded complaint
must establish either (1) that federal law creates the cause of action or (2)
that the plaintiffs asserted right to relief depends on the resolution of a
substantial question of federal law. Federal jurisdiction cannot hinge upon
defenses or counterclaims, whether actual or anticipated.

Page 1 of 3
Case 2:19-cv-07251-JAK-AFM Document 80 Filed 09/30/20 Page 2o0f3 Page ID #:1343

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-07251 JAK (AFMx) Date September 30, 2020
Title Charles J. Jones v. Melissa Gilliland Jones, et al.

 

K2 Am. Corp. v. Roland Oil & Gas, LLC, 653 F.3d 1024, 1029 (9th Cir. 2011). Federal courts also have
original jurisdiction over civil actions in which there is “diversity of citizenship.” 28 U.S.C. § 1332.
Diversity jurisdiction exists only where a civil action is between citizens of different states, and the
amount in controversy exceeds $75,000. /d. Complete diversity of citizenship is required: “the
citizenship of each plaintiff [must be] different from that of each defendant.” Hunter v. Philip Morris USA,
582 F.3d 1039, 1043 (9th Cir. 2009).

The SAC alleges jurisdiction under 28 U.S.C. §§ 1331 and 1343, but its factual allegations do not
expressly state a claim under federal law or depend on the resolution of a substantial question of
federal law. The allegations as to federal law are limited to the conclusory statement that enforcement
of the Divorce Decree violates the Fourteenth Amendment. Dkt. 75 J 58. However, the SAC does not
allege any facts that support this statement.

Plaintiff also alleges diversity jurisdiction under 28 U.S.C. § 1332. However, diversity jurisdiction does
not apply to a case whose principal issue concerns domestic relations. See Atwood v. Fort Peck Tribal
Court Assiniboine, 513 F.3d 943, 947 (9th Cir. 2008). f[T]he domestic relations of husband and wife,
parent and child, belongs to the laws of the States and not to the laws of the United States.” Harper v.
Farkas, No. CV 18-10436 DDP (AGRx), 2019 WL 95132, at *6 (C.D. Cal. Jan. 3, 2019) (quoting
Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992)). “Diversity suits for divorce, alimony or child
custody decrees fall outside federal jurisdiction.” /d. Because this action seeks to declare the Divorce
Decree void, it falls within the domestic relations exception to diversity jurisdiction. “Although the
[domestic relations] exception is narrow, it is clearly applicable where . . . a party seeks modification of
a divorce decree.” Brown v. D.C., 113 F.3d 1245 (10th Cir. 1997) (affirming district court’s sua sponte
dismissal of an action that sought a declaration, pursuant to the Declaratory Judgment Act, that a
divorce decree was void). In addition, although the sole cause of action is for declaratory relief, the
prayer for relief seeks $50,000 in nominal damages, $500,000 in compensatory damages and
$1,000,000 in punitive damages. Dkt. 75 at 12-13. The SAC does not explain or allege a basis for these
claims.

Finally, the Supreme Court has held that district courts do not have jurisdiction “over challenges to state
court decisions in particular cases arising out of judicial proceedings even if those challenges allege
that the state court's action was unconstitutional.” D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486
(1983). Federal review of such decisions may be undertaken only by the Supreme Court pursuant to 28
U.S.C. § 1257. D.C. Court of Appeals, 460 U.S. at 496.

As noted, the party seeking to invoke the Court’s jurisdiction bears the burden of establishing it.
Kokkonen, 511 U.S. at 377. For the reasons stated, the SAC fails to meet these standards as currently
presented. Accordingly, this Order to Show Cause re Subject Matter Jurisdiction is issued. On or before
October 5, 2020, each party shall submit a brief, not to exceed seven pages, that addresses whether
there is subject matter jurisdiction over this action. Upon receiving these briefs, a determination will be
made as to whether a hearing on the jurisdictional issue is necessary or if the matter will be taken
under submission. In light of this process, the hearing on the Motion is DEFERRED and the present
hearing scheduled for October 5, 2020, is taken off calendar. If it is determined that there is subject

Page 2 of 3
Case 2:19-cv-07251-JAK-AFM Document 80 Filed 09/30/20 Page 30f 3 Page ID #:1344

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-07251 JAK (AFMx) Date September 30, 2020
Title Charles J. Jones v. Melissa Gilliland Jones, et al.

 

matter jurisdiction, a new hearing date will be set for the Motion, or it will be taken under submission. If
it is determined that there is not subject matter jurisdiction, this action will be dismissed and the Motion
will become moot.

IT IS SO ORDERED.

00

 

Initials of Preparer PB

 

Page 3 of 3
